In a proceeding to review a determination o£ the Board of Standards and Appeals of the City of New York which granted an application for a variance, the appeal is from an order which, inter alla, dismissed the petition and confirmed the determination. The determination sought to be reviewed granted an application under subdivisions (£), (h) and (i) of section 7 of the Zoning Resolution of the City of New York for a variance permitting the erection and operation of a gasoline service station and permitting the extension of an existing building for specified accessory uses. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ.